Opinion issued June 23, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00883-CR
                              NO. 01-15-00884-CR
                           ———————————
              EX PARTE JOHN DAVIS CAMPBELL, Appellant



                    On Appeal from the 10th District Court
                           Galveston County, Texas
               Trial Court Case Nos. 15-CR-0665 & 15-CR-0666


                       MEMORANDUM OPINION

      John Davis Campbell appeals from the trial court’s order denying a pre-trial

application for writ of habeas corpus due to delay. Because Campbell has been

convicted in both cases, his appeals are moot. We therefore dismiss the appeals.
                                    Background

      Campbell was arrested and charged with one count of driving while

intoxicated, third or greater offense (trial court cause number 15-CR-0665),1 and

one count of possession of methamphetamine in an amount greater than one ounce

and less than four ounces (trial court cause number 15-CR-0666).2 The State was

not ready for trial within ninety days of the commencement of Campbell’s

detention, as required by Article 17.151 of the Texas Code of Criminal Procedure.

See TEX. CODE CRIM. PROC. ANN. art. 17.151, § 1(1) (West Supp. 2015).

Campbell therefore applied for a writ of habeas corpus in each case, seeking his

release because of delay. See id. The trial court denied the application for habeas

corpus, and Campbell timely appealed. See Pharris v. State, 196 S.W.3d 369, 372

n.4 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (criminal defendant may bring

interlocutory appeal of denial of writ of habeas corpus). A jury subsequently

found Campbell guilty of both charges, and the trial court entered judgments of

conviction.



1
      See TEX. PENAL CODE ANN. §§ 49.04 (defining offense of driving while
      intoxicated), 49.09(b)(2) (enhancing classification of offense to felony of third
      degree if defendant “has previously been convicted . . . two times of any offense
      relating to the operating of a motor vehicle while intoxicated) (West 2015).
2
      See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6) (listing methamphetamine
      as Penalty Group 1 controlled substance), 481.115(c) (possession of more than one
      gram but less than four grams of controlled substance in Penalty Group 1
      constitutes felony of third degree) (West 2010).

                                          2
                                    Mootness

      When a defendant appeals from the denial of a pre-trial application for writ

of habeas corpus under Article 17.151 and is subsequently convicted, the appeal is

moot. Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992); Danziger

v. State, 786 S.W.2d 723, 724 (Tex. Crim. App. 1990); see also Ex parte Morgan,

335 S.W.2d 766, 766 (Tex. Crim. App. 1960) (appeal from denial of pre-trial bail

mooted by subsequent conviction). Because Campbell was convicted on both

charges at issue in these appeals and is no longer subject to pre-trial confinement,

the appeals are moot.

                                   Conclusion

      We dismiss the appeals as moot.




                                               Russell Lloyd
                                               Justice

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3